Citation Nr: 0429000	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  96-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for disability 
manifested by joint aches and pains, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for Achilles 
tendonitis, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for kidney stones, to 
include as due to an undiagnosed illness.

6.  Entitlement to a compensable rating for residuals of a 
right ankle fracture.

7.  Entitlement to a compensable rating for residuals of a 
right thumb fracture.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse; appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to September 1983, and again from November 1990 to 
June 1991 in support of Operation Desert Storm.  His military 
personnel records show that he was deployed in the Southwest 
Asia theater of operations from December 1990 to April 1991.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA), 
Regional Office (RO) and a June 1998 rating decision of the 
Chicago, Illinois, RO.  In January 2001, the case was 
remanded for additional development.  

In November 2000, the veteran testified at a Video Conference 
hearing before one of the undersigned Veterans Law Judges, 
and in November 2003 he testified at a Travel Board hearing 
before another of the undersigned.  Transcripts of those 
hearings are associated with the claims file.  As the 
Veterans Law Judges who presided at hearings must participate 
in the decision on the claim (See 38 C.F.R. § 20.707), this 
appeal is being decided by a panel of three Veterans Law 
Judges.

The issues of entitlement to service connection for 
disabilities manifested by fatigue, joint aches and pains, 
Achilles tendonitis, a skin disability, and kidney stones, to 
include as due to undiagnosed illness, and entitlement to a 
compensable rating for residuals of a right thumb fracture 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The veteran will be notified if 
any action is required on his part.


FINDING OF FACT

Throughout the entire appeal period, the veteran's right 
ankle disorder has been manifested by X-ray confirmed 
arthritis with pain; more than moderate limitation of motion 
is not shown.  


CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's right 
ankle disorder.  38 U.S.C.A. §§ 1155, 5107 (West  2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, and 5271 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met 
with regard to the issue decided below.  

By the June 1998 rating decision, the October 1999 SOC, the 
January 2001 remand, a June 2003 supplemental SOC, and 
various VA correspondence including letters in February 2001, 
March 2001, August 2001, and March 2003, the veteran has been 
advised of the controlling law and regulations and 
specifically advised of the criteria for an increased rating.  
These documents also clearly explained VA's respective 
responsibilities in the development of the claim.  
Furthermore, by the various documents noted, at his November 
2000 hearing, the January 2001 Board remand, and the November 
2003 hearing, the veteran was informed that he should submit, 
or seek VA's help in obtaining, any evidence pertinent to his 
claim.  His representative acknowledged at the November 2003 
hearing that the notice provisions of the VCAA are met.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, all pertinent records 
identified have been obtained.  Specifically, VA has obtained 
all known records of VA and private medical treatment for the 
right ankle disorder, and the veteran has not identified any 
other evidence with specificity, so as to enable further 
development.  The RO arranged for a March 2003 VA examination 
to assess the veteran's right ankle disability.  The evidence 
of record is sufficient to address the matter at hand.  
During his November 2003 hearing, the veteran indicated that 
he is not receiving any specific treatment for this 
condition.  VA's assistance obligations are also met.  No 
further assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

In May 1995, while hospitalized at a the Westside VA Medical 
Center (VAMC), in Chicago, Illinois, the veteran fell and 
suffered a bimalleolar right ankle fracture.  He was taken to 
an operating room where he underwent formal open reduction 
and internal fixation of the fractures.         

The impression on VA X-rays taken in October 1995 was: (1) 
S/P open reduction and internal fixation (ORIF) of the right 
lateral malleolus (healed) with side plate and screws. (2) 
Distal widening of distal right TIB-FIB space complicated 
with partial tear (chronic) of right TIB-FIB ligaments. (3) 
Moderate bilateral malleolar soft-tissue swelling persistent 
five months after fracture, possibly secondary to old 
ligamentous injury. (4) Mild, post-traumatic anterior 
capsular calcification of ankle joint. 	

In June 1997, the veteran submitted a statement indicating he 
wished to file a claim for compensation for the residuals of 
the right ankle fracture under 38 U.S.C.A. § 1151.

On VA examination in May 1998, it was noted that the veteran 
reported complaints of occasional right ankle pain.  He was 
undergoing no treatment, had no periods of flare-ups, had no 
episodes of dislocation or recurrent subluxation, and did not 
require crutches or a brace.  He reported pain on mis-
stepping onto the foot, pain while driving, and occasional 
problems with stairs.  Physical examination revealed no 
limitation of motion due to pain.  Objective findings 
included edema and scarring about the lateral ankle joint, 
and tenderness over the lateral malleolus, without medial 
tenderness.  Right ankle range of motion testing revealed 
that dorsiflexion was from 0 to 15 degrees, and plantar 
flexion was from 0 to 45 degrees, with no pain on motion.  It 
was also noted that there was no ankle laxity.  X-rays 
revealed a fibular plate and screws with secure fixation, and 
evidence of an avulsion fracture of medial malleolus with 
post-traumatic arthritis medially.  The diagnosis was status 
post open reduction, internal fixation of lateral malleolus 
fracture, right ankle.  

A July 1998 record of private treatment for right ankle 
problems by TBI, M.D., revealed that the veteran had 
complaints of lack of endurance, especially in ambulation, 
pain and swelling, and stuffiness at the right ankle.  He 
reported that he had to take weight off the foot after 2 to 3 
hours because of pain and indicated that the intensity of the 
pain was 5 out of a maximum of 10.  Physical examination 
revealed obvious soft tissue swelling around the right ankle.  
Range of motion testing showed the veteran lacked 10 degrees 
of dorsiflexion and had extension to 30 degrees.  There was 
localized tenderness over the ankle.  Right ankle strength 
was diminished, compared to the left.  X-rays revealed a 
well-healed fracture with compression plating and screws at 
the distal fibula.  TBI, M.D., noted that there was some 
post-traumatic arthritis setting in, which was not unusual 
following a severe fracture of the ankle.  
At his November 2000 hearing the veteran testified that he 
had right ankle weakness and a little swelling.  He noted 
that he was receiving treatment for right ankle arthritis 
from a Dr. S.

Records of treatment by Dr. S include reports of March 2001 
X-rays of the right ankle, noting pain and a history of 
trauma.  The impression was internally fixed healed fracture 
of the distal right fibula with no acute bony abnormality 
identified.  

On VA examination in March 2003, the veteran reported that he 
continued to have nagging right ankle pain at a level of 
5/10.  He noted the pain was most prominent when sitting 
after weight bearing, and that the pain was provoked by 
walking down one flight of stairs or walking for one minute 
or greater.  Physical examination of the right ankle revealed 
a five-centimeter well-healed surgical scar in the inner 
aspect of the ankle and moderate bony deformity without signs 
of inflammation or swelling.  He held the ankle in a neutral 
position at 30 degrees of plantar flexion.  Range of motion 
testing revealed that from this neutral position he could 
only muster an additional 10 degrees of plantar flexion, 
which was limited by tightness.  Dorsiflexion from this 
position was no more than 3 degrees due to pain at that 
point.  Identical findings were noted on active and passive 
range of motion, without pain limitation.  Gait, station, and 
ankle strength all appeared to be normal.  There was no 
incoordination or sign of fatigability.  The relevant 
diagnosis was: post pinning for fracture of the right ankle 
with mild right ankle strain.  X-rays showed a plate and 
screws projected to the distal right fibula (with one screw 
appearing to be asymmetrically positioned), and osteopenia.      

At his November 2003 hearing, the veteran testified that his 
right ankle disability made going up and down stairs very 
difficult.  He often mis-stepped going down stairs and has to 
take a break climbing stairs.  He also reported he had right 
ankle discoloration, and that the ankle disorder caused him 
to put more weight on his left leg.  



III.  Analysis

Disability evaluations are determined by the application of a  
schedule of ratings, which is based on the average impairment  
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.   

As this appeal is from the initial rating assigned with a 
grant of service connection, "staged" ratings are for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, staged ratings are not appropriate here, as 
the degree of impairment due to the right ankle disorder is 
not shown to have fluctuated significantly during the 
appellate period.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  

Since the effective date of the grant of service connection, 
in June 1997, the veteran's right ankle disability has been 
rated noncompensable under Codes 5010-5003-5271, for 
arthritis with limitation of motion.  

Code 5271 provides for a 10 percent rating when limitation of 
motion of the ankle is moderate and a 20 percent rating when 
limitation is marked.  Additionally, under Codes 5003-5010, a 
compensable rating may be assigned even when the reported 
limitation of motion is not compensable under the appropriate 
code (5271), if there is X-ray evidence of arthritis together 
with limitation of motion objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, Codes 5003, 5010, 
5271.  

For VA compensation purposes, normal dorsiflexion of the 
ankle is from 0 to 20 degrees, and normal plantar flexion of 
the ankle is from 0 to 45 degrees.  See 38 C.F.R. §4.71, 
Plate II. 

Review of the record reveals objective medical findings 
documenting limitation of motion of the right ankle with X-
ray evidence of right ankle arthritis dating back through May 
1998.  (There were also findings of mild, post-traumatic 
anterior capsular calcification of the ankle joint appearing 
on X-rays as early as in October 1995, making it likely that 
this degree of disability was present earlier).  While full 
range of right ankle motion was only diminished by 5 degrees 
on dorsiflexion in May 1998, the limitation of motion was 
objectively confirmed on this VA examination along with 
findings of edema, tenderness and occasional right ankle 
pain.  Consistent findings were reported by a private doctor 
in July 1998, when there were loss of 10 degrees 
dorsiflexion, obvious tissue swelling and pain.  X-rays 
showed post-traumatic arthritis consistent with the severe 
ankle fracture.  While these findings may not fully satisfy 
the criteria for a compensable rating under Code 5271 (for 
moderate limitation of motion), they do warrant a 10 percent 
rating under 38 C.F.R. § 4.71a, Codes 5003, 5010.  

On most recent examination in March 2003, it was noted that 
the veteran had plantar flexion to about 40 degrees (10 
degrees from a neutral position of 30 degrees plantar 
flexion), and dorsiflexion of 3 degrees, continuing to 
warrant a 10 percent rating for moderate limitation of right 
ankle motion.

As the medical evidence of record shows a consistent history 
of arthritis and limitation of motion (or moderate limitation 
of motion) during the entire appeal period, the veteran's 
residuals of a right ankle fracture warrant a 10 percent 
rating from the effective date of service connection in June 
1997.

Since more than moderate limitation of ankle motion is not 
shown, a rating in excess of 10 percent is not warranted.  
Additional factors which could provide a basis for a higher 
rating have also been considered; however, the evidence does 
not show episodes of increased pain, incoordination, 
fatigability, flare-ups, or muscle atrophy.  While the 
veteran reported pain, he also indicated that it is not so 
severe that he currently receives any treatment for the 
condition.  Furthermore, gait and station appeared normal, 
and right ankle strength was normal.  Functional loss 
warranting a rating in excess of 10 percent is not shown.


ORDER

A 10 percent rating is granted for the veteran's right ankle 
disability, subject to the regulations governing payment of 
monetary awards.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA, indicating that 
VA must adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the veteran's and VA's respective responsibilities in 
development of evidence.  Among VA's responsibilities in 
development of the evidence, is assisting the veteran in 
obtaining any identified records of pertinent medical 
treatment that may be outstanding.  

Here, at his November 2003 hearing the veteran testified that 
he had recently started seeing a private doctor, Dr. S., for 
all of his medical conditions.  While he specifically stated 
that he had seen her on 4 to 5 occasions, the medical release 
form obtained from the veteran only authorized release of 
records from June 2003, the month of his initial visit (June 
12, 2003).  Consequently, only one record of treatment (dated 
June 12, 2003) was received from Dr. S.  Since the veteran 
has specifically testified to having seen this doctor on four 
or five occasions, VA is on notice that additional records of 
pertinent medical treatment remain outstanding.  Along these 
lines, we note that the file contains no other records of 
ongoing medical treatment received since 2003.  Additional 
development is indicated.
Furthermore, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 
2003) (DAV), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  In June 2004, subsequent to the last review by the 
AOJ in June 2003, the June 12, 2003 record from Dr. S. was 
added to the claims file without waiver of initial 
consideration by the AOJ.

It is also noteworthy that the May 2003 VA examination report 
ordered pursuant to the January 2001 Board remand does not 
note sufficient objective findings and medical opinions to 
decide the claims on appeal.  Specifically, the examination 
failed to address all of the veteran's reported symptoms and 
did not identify which, if any, could be linked to a known 
cause.  Hence, further examination is indicated.

Finally, during the course of the appeal, the criteria for 
rating ankylosis and limitation of motion of the digits of 
the hand (including the thumb) were amended, effective August 
26, 2002, and now include the new Code 5228 .  The veteran 
has not been notified of the changes in rating criteria.  

Accordingly, the remaining matters are REMANDED for the 
following:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran and his 
representative are advised specifically 
of what he needs to establish entitlement 
to the benefits sought, what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be given the opportunity to respond.

2.  The veteran and his representative 
should be provided copies of all 
applicable criteria for rating his 
residuals of a right thumb fracture, and 
specifically, the new criteria pertaining 
to limitation of thumb motion found at 
38 C.F.R. § 4.71a, Code 5228.   

3.  The veteran should also be requested 
to identify all treatment providers, VA 
and non-VA, who treated him for the right 
thumb fracture residuals and for each of 
the symptoms for which he seeks service 
connection in this appeal.  Specifically 
noted in this regard, are treatment 
records from the 4 to 5 visits the 
veteran testified he had with Dr. S. 
since June 2003.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.   

4.  Then, the veteran should be afforded 
a VA examination(s) to ascertain the 
presence, and etiology, of his claimed 
fatigue, joint aches and pains, Achilles 
tendonitis, skin disability, and kidney 
stones.  The veteran's claims folder must 
be available to, and reviewed by, the 
examiner(s) in conjunction with the 
examination.  Any indicated testing 
should be completed.   (a)  The 
examiner(s) should note each reported 
symptom pertaining to the claimed 
disabilities.  (b)  The examiner(s) 
should determine if there are any 
objective medical indications that the 
veteran is suffering from each reported 
symptom.  (c)  If there are objective 
indications that the veteran is suffering 
symptoms of fatigue, joint aches and 
pains, Achilles tendonitis, skin 
disability, and/or kidney stones, the 
examiner(s) should note whether it is at 
least as likely as not that the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  In so doing, the 
examiner(s) should reconcile his or her 
conclusions with those of the examiners 
on prior examinations.  If any 
manifestation cannot be attributed to a 
clinically diagnosed illness, the 
examiner(s) should be asked to determine 
if there is affirmative evidence that the 
undiagnosed illness to which the symptom 
is attributed was not incurred during 
active service during the Gulf War, or 
was caused by an intervening condition or 
event subsequent to Gulf War service or 
is the result of the veteran's abuse of 
alcohol or drugs.  (d)  All opinions 
expressed should be supported by 
reference to pertinent evidence.  If the 
examiner(s) disagree with any medical 
opinions contained in the claims file, 
the reasons for the disagreement should 
be explained in detail.   

5.  The RO should also arrange for the 
veteran to be scheduled for an orthopedic 
examination to ascertain the severity of 
his residuals of a right thumb fracture.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be completed.  The 
examiner must specifically note whether 
the thumb is ankylosed, and whether there 
is limitation of motion of the thumb as 
described in Code 5228.  The examiner 
should explain the rationale for all 
opinions given.  

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC), and given the opportunity to 
respond.  

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran needs to take no action until he is notified.  
The purposes of this remand are to assist in development of 
the claims and ensure compliance with the VCAA.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



			
            GEORGE R. SENYK                                     
SHANE A. DURKIN 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
_________________________________________        
WAYNE BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



